                                      Case 1:21-cv-07020 Document 1-1 Filed 08/19/21 Page 1 of 4

                                                          Exhibit A to the Complaint
Location: New York, NY                                                                              IP Address: 63.119.159.202
Total Works Infringed: 27                                                                           ISP: Verizon Internet Services
 Work      Hashes                                                                 UTC        Site           Published     Registered   Registration
 1         Info Hash:                                                             07-25-     Blacked        10-17-2020    11-05-2020   PA0002263387
           37843E981F023C4F8A614866482FB097EADB6190                               2021
           File Hash:                                                             00:09:08
           E3220ED2ACA24FFAB45B969A40C2B53659F98D2F13A0E8C3D2A45D678DE4B327
 2         Info Hash:                                                             07-12-     Blacked        07-10-2021    08-02-2021   PA0002305090
           E5F878ECB815AFC5A8C5644F643FC592DFB2A5BF                               2021
           File Hash:                                                             20:46:15
           4026ACA5892A78F5DB0B79FF224BDF3182D0F5D9C2E44AF49BB49BAF4D5077B7
 3         Info Hash:                                                             07-07-     Blacked        06-14-2021    08-02-2021   PA0002305094
           32EAB20A9B2E50DC4BF56C17FE55379EAC2D35A4                               2021       Raw
           File Hash:                                                             22:23:06
           332F47B8AE1F4C7DDDC90D81EDD3A996200C8249BC701F239B99D44E85F89892
 4         Info Hash:                                                             07-01-     Blacked        11-21-2018    12-18-2018   PA0002141915
           9E327416325533C3D0F6B592CD2F8F3F70FC1D0A                               2021       Raw
           File Hash:                                                             22:41:29
           BB53292CCC77CAC9E8F30E027AC2F15221938C8CE0E3E907C5957FC576F75245
 5         Info Hash:                                                             06-28-     Blacked        11-21-2019    12-09-2019   PA0002216266
           D5B82DDF8DAC5B2590C87202E0665C94648B622B                               2021
           File Hash:                                                             19:51:58
           8E16A963D945480880A34B3111E17286E093B4E2959BEFB3637279F33BE2802E
 6         Info Hash:                                                             06-28-     Blacked        10-31-2020    11-24-2020   PA0002265967
           4D787ED138A585C1EECF0E44E83EC3D49004F7CD                               2021
           File Hash:                                                             19:47:41
           3F3A696F9E26856B2C412E2CAC0F40309EC102098201BB4215583ADAC60829DB
 7         Info Hash:                                                             06-28-     Blacked        02-13-2021    02-26-2021   PA0002283713
           A4F82BF3ACF8D31161829022CDFA042724D88246                               2021
           File Hash:                                                             19:46:47
           8E9891EFB7628408C6308B20B7935CD16B11A13EE83060B3FB0390A7A3785682
 8         Info Hash:                                                             06-23-     Blacked        06-14-2018    07-14-2018   PA0002130452
           7ABEF2110AAB24D772A31B91D994EE0E2052E873                               2021
           File Hash:                                                             19:53:17
           1D338DDE4A87B553FAE3E3411EA19462D8C525C20A3FB90183784EB6D98436A5
                                  Case 1:21-cv-07020 Document 1-1 Filed 08/19/21 Page 2 of 4

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
9      Info Hash:                                                         06-10-     Blacked   06-05-2021   06-15-2021   PA0002296924
       5D0B4AD468484FBE8B14C3EDE83C0059A3B500FC                           2021
       File Hash:                                                         23:03:32
       5D52B81B4CD702783EF137C80FCA97DEFE10239686FCA3DDA9666FA8BE103EBD
10     Info Hash:                                                         06-10-     Blacked   12-12-2020   01-04-2021   PA0002277035
       42F4FC72BFE526D9442ABCD62F01232B062FAF12                           2021
       File Hash:                                                         23:03:11
       70D50A2F962E9E69D64450F1255A37496A84DC51CBC070FC62FD9604E9F44960
11     Info Hash:                                                         06-10-     Blacked   01-02-2018   01-26-2018   PA0002101761
       2D0A58AC281F78D3727962D95C09C7F154AE8142                           2021       Raw
       File Hash:                                                         23:02:29
       8F50BCF41DEEA9CB475E77E05BFE90341DA3F03214D1506CC7B08009A850E053
12     Info Hash:                                                         06-10-     Tushy     05-11-2018   05-24-2018   PA0002101379
       FDF2C8AE50747F233C8E1FAA401D78348A23859C                           2021
       File Hash:                                                         05:46:03
       48E442C8FA37BF89F5E8CDB35711F41AB038DEC68E2CBDF7E1F50BFF6228F8AF
13     Info Hash:                                                         06-10-     Vixen     12-25-2019   01-03-2020   PA0002219640
       75A353D79EC4B06347D0AD1935D3F3D242B8A70C                           2021
       File Hash:                                                         05:43:21
       6F67DB138AEA067313D743B5DE624E3218F0C0A3BA98F12C6FA44D04FF31F9BA
14     Info Hash:                                                         06-10-     Tushy     07-05-2019   08-27-2019   PA0002213300
       8F3B910AE57207109EC67538F24D8D39B4DF524D                           2021
       File Hash:                                                         05:38:40
       9F66A4E0A7591B21704D3FFF246FBA254A816C87D2801350AB7A05FA1398CBB9
15     Info Hash:                                                         06-10-     Tushy     03-01-2020   04-15-2020   PA0002244962
       66349A709F8863561BAB6DACD648456B0B55BF25                           2021
       File Hash:                                                         05:35:22
       60E87939C977C66C07DD5FDA435CFC43B92F7FB2C73AE9DF288A5885156E4A39
16     Info Hash:                                                         06-10-     Vixen     11-25-2019   12-09-2019   PA0002216264
       5463DF03D918B469190A59518CDCF7E245D6494C                           2021
       File Hash:                                                         05:33:45
       99CF4E2A7DE075529D188AE25D2CE7350FBE9326B94D51C982585001266F73B3
17     Info Hash:                                                         06-10-     Blacked   02-21-2020   03-18-2020   PA0002241534
       3D28EDE594037E007579CEB7E3390ED7172D9EE4                           2021       Raw
       File Hash:                                                         05:32:06
       CFEB57FBE5C7801F5F62DC62EB181A115ED67A61D82D3F9957322497E0929DB0
                                 Case 1:21-cv-07020 Document 1-1 Filed 08/19/21 Page 3 of 4

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
18     Info Hash:                                                         06-10-     Blacked   03-23-2019   04-08-2019   PA0002164877
       3AF342FFAE34E88BB4EDFE585C8B5917F5C64C5E                           2021       Raw
       File Hash:                                                         05:31:47
       B8FF037D08567BCE9CDCD7F453A121721F9EAE87AD7B0DB0BABC133C84C2F3D7
19     Info Hash:                                                         06-10-     Tushy     01-11-2018   01-24-2018   PA0002101766
       2BD29F8D69BA9A390B2B1A0C4F97FE6089BD9E44                           2021
       File Hash:                                                         05:30:47
       A32388956F651267AF522E07EFE00B62EF01442B2652F8C5895F808AC7266FD3
20     Info Hash:                                                         06-10-     Tushy     07-25-2019   08-22-2019   PA0002195515
       03C069E6AEB87AFBA7D5C238902F8B37E79B3A47                           2021
       File Hash:                                                         05:27:14
       D529C07D0BB9480ACA88916FA1E57CE98498A9620B6923EBD09F31BEF3E2ADB7
21     Info Hash:                                                         06-10-     Tushy     02-20-2020   03-18-2020   PA0002241623
       039BA5FE71C5977C9D7116F5969DDD54558EE778                           2021
       File Hash:                                                         05:27:10
       AB339829B42722F8A6C4A3ED8E1B45007C88A273899329302966367595FB5C08
22     Info Hash:                                                         06-09-     Tushy     07-05-2018   08-07-2018   PA0002132399
       671DDFBC666A9FFA0E88AB3B20AB945C9AB2FF25                           2021
       File Hash:                                                         16:15:24
       C7DF534FBC22D1F8A3CBE7302B12921ADACF4D8678BB7F6F31860378AD44BB4A
23     Info Hash:                                                         06-09-     Vixen     10-11-2019   10-21-2019   PA0002207779
       C5BA5E243166DB830E399E8739882FEE8D0A6D84                           2021
       File Hash:                                                         15:35:25
       F85FA20EA3D5DCE116E2BACDD4D186DACBDD85D3AB44C27B658DBBC0819C4B71
24     Info Hash:                                                         06-09-     Tushy     07-15-2019   08-02-2019   PA0002192300
       D71FA8300D660A26679A2C53720C9F8C05F9CF79                           2021
       File Hash:                                                         15:24:43
       276A5217C257ACCBF40A5B293E747E78107C17950B6AAFC100B1F51C4B1819C7
25     Info Hash:                                                         06-09-     Tushy     09-28-2019   10-21-2019   PA0002207776
       AF5E9F5A7C0F50A3A0CCCA08C875B36921047704                           2021
       File Hash:                                                         15:24:00
       21CAD60EE506BBDED08963BA90DAE8F45CB680BDC66E1BB515F46060D4549B4C
26     Info Hash:                                                         05-06-     Blacked   05-04-2020   05-19-2020   PA0002241475
       EA891F4D904D5EBA19CD4B3786B352E4A1804D7B                           2020       Raw
       File Hash:                                                         05:13:29
       497BACBB40344F2F603F96CB10AA606CA1AD9DEEEC152FF1A8960302C7B18C29
                                  Case 1:21-cv-07020 Document 1-1 Filed 08/19/21 Page 4 of 4

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
27     Info Hash:                                                         05-04-     Blacked   04-27-2020   05-19-2020   PA0002241476
       54CA69329C1208FDD46B2FD64744EA1A9DC94C51                           2020       Raw
       File Hash:                                                         15:56:27
       BA4867795072FD797DD280C6691BC1237A67E1FF8326459C1EA7407C1566AA76
